United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8‑K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 3, 2017 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (Exact name of registrant as specified in its charter) Delaware 000-24843 47-0810385 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 1004 Farnam Street, Suite 400, Omaha, Nebraska (Address of principal executive offices) (Zip Code) (402) 444-1630 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On March 3, 2017, America First Multifamily Investors, L.P. (the “Partnership”) issued, in a private placement, an additional 613,100 Series A Preferred Units representing limited partnership interests in the Partnership (the “Preferred Units”), pursuant to a follow-on subscription agreement with a financial institution, which is an existing investor in the Preferred Units, resulting in $6,131,000 in aggregate proceeds to the Partnership (the “Subsequent Closing”).As previously disclosed, the Preferred Units are being issued pursuant to a private placement of up to a maximum of 10 million Preferred Units at a subscription price of $10.00 per Preferred Unit, in reliance upon an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(a)(2) thereof and Rule 506(b) of Regulation D promulgated thereunder (the “Private Placement”).The Subsequent Closing is on substantially the same terms as the Private Placement described in the Partnership’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 31, 2016 and incorporated by reference herein. The Partnership will use the proceeds received in the Subsequent Closing to acquire mortgage revenue bonds that are issued by state and local housing authorities to provide construction and/or permanent financing for affordable multifamily and student housing and commercial properties that are likely to receive consideration as “qualified investments” under the Community Reinvestment Act of 1977, as amended.In addition, the Partnership will use the proceeds to acquire other allowable investments as provided for in the Partnership’s limited partnership agreement. Item 3.02Unregistered Sales of Equity Securities.
